DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Bradford F. Fritz on June 8, 2022.

The application has been amended as follows:

In the Specification:

The title should be “ORGANIC LIGHT EMITTING DISPLAY PANEL HAVING IMPROVED LIGHT EFFICIENCY AND ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING THE SAME”.

In the Claims:
Claim 1 (Currently Amended).
At claim 1, line 5, after “including a flat portion and”, delete “an” and insert -- a linear --.

Claim 6 (Currently Amended).
At claim 6, line 3, after “corresponding to an area where the”, insert -- linear --.

Claim 7 (Currently Amended).
At claim 7, line 4, after “corresponding to an area where the”, insert -- linear --.

Claim 10 (Currently Amended).
At claim 10, line 5, after “overlaps the”, insert -- linear --.

Claim 17 (Currently Amended).
At claim 17, line 3, after “the first electrode overlaps the”, insert -- linear --.

Claim 18 (Currently Amended).
At claim 18, line 3, after “overlaps the”, insert -- linear --.

Claim 21 (Currently Amended).
At claim 21, line 5, after “including a flat portion and”, delete “an” and insert -- a linear --.
At claim 21, line 21, after “corresponding to the”, insert -- linear --.
Claim 22 (Currently Amended).
At claim 22, line 3, after “overlaps the”, insert -- linear --.

Claim 25 (Currently Amended).
At claim 25, line 5, after “including a flat portion and”, delete “an” and insert -- a linear --.
At claim 25, line 20, after “the” and before “inclined portion”, insert -- linear --.

Claim 26 (Currently Amended).
At claim 26, line 5, after “including a flat portion and”, delete “an” and insert -- a linear --.

Claim 27 (Currently Amended).
At claim 27, line 5, after “including a flat portion and”, delete “an” and insert -- a linear --.
At claim 27, line 21, after “corresponding to an area where the”, insert -- linear --.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims filed on April 19, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on January 21, 2022 are hereby withdrawn.

Allowable Subject Matter
Claims 1-7, 9-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, at least one of a density and a size of the at least one protrusion provided on the top surface of the first electrode differs between at least two subpixels emitting different colors of light. Therefore, claim 1 is allowable. Accordingly, claims 2-7, 9-20 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 21, in particular, an area in which the first electrode does not overlap the bank is a first light emitting part in an area where the flat portion is provided, an area in which the bank overlaps the first electrode is a first non-light emitting part in the area where the flat portion is provided, and an area corresponding to the liner inclined portion is a second light emitting part. Therefore, claim 21 is allowable. Accordingly, claims 22-23 are allowable as they depend upon claim 21.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 25, in particular, the at least one protrusion is provided in an area corresponding to an area where the linear inclined portion of the at least one concave portion is disposed.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 26, in particular, the at least one protrusion is provided on the top surface of the first electrode disposed in the contact hole.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 27, in particular, a density of the at least one protrusion provided in an area corresponding to an area where the flat portion of the at least one concave portion is disposed differs from a density of the at least one protrusion provided in an area corresponding to an area where the linear inclined portion of the at least one concave portion is disposed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIA L CROSS/Primary Examiner, Art Unit 2892